Sam Robinson, Associate Justice, concurring. I think the original opinion handed down in this case on June 5,1961, was correct and that the substituted opinion is erroneous. By instruction No. 2-B, coupled with interrogatory No. 1, the court told the jury to find for the plaintiff if the defendant did or did not do certain things. The error was in telling the jury in effect that certain acts, or the failure to do certain things, constituted negligence. Whether a person has acted in a negligent manner, that is to say, whether a person has done something that an ordinarily prudent person would not do under the circumstances or has failed to do something that an ordinarily prudent person would have done under the circumstances, is a question for the jury. The error was in taking the question away from the jury. The majority is now saying that as a matter of law the bus company was not negligent in allowing windows to remain open when the bus was driven so close to a sign that a passenger’s elbow was struck by the sign and seriously injured; that as a matter of law there was no negligence in failing to provide screens or bars on the windows, even though it is shown conclusively that the bus was driven very close to the sign; and that the bus company as a matter of law was not negligent in failing to provide arm rests, thereby giving rise to a condition whereby the passenger was likely to rest his arm on the window sill, which could result in the very injury that the plaintiff received. In the case at bar I think it was for the jury to say whether there was negligence in the doing or the failure to do the things mentioned. Wade v. Brocato, 192 Ark. 826, 95 S. W. 2d 94, cited by the majority, is not controlling. There the Court said it could be determined from the complaint that the injury to the passenger on the bus was due to the unlawful act of a third party in driving at a high rate of speed as alleged in the complaint. The Court did not say that never in any circumstances would a bus company be negligent in leaving windows open. I think the correct rule of law was stated by the Court in the original opinion. In quoting from the case of Aluminum Company of North America v. Ramsey, 89 Ark. 522, 117 S. W. 568, the Court said: “ ‘ “The existence of negligence should be passed upon by the jury as any other fact, and it is improper to instruct them that a certain fact or group of facts amounts to negligence per se, unless such acts are declared by law to be negligence per se, or are such as to induce an inference of negligence in all reasonable minds.” ’ ” First the case was reversed because the court told the jury that certain acts amounted to negligence. Now the case is being reversed because the court did not tell the jury that certain acts did not amount to negligence. I think the Court was right in the first instance. The question of negligence should be passed upon by the jury as any other fact. For the reason mentioned, I concur.